Citation Nr: 0506148	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran has been certified by the service department as 
having had active service [with the U.S. forces as identified 
by regulations cited below], from November 1942 to March 
1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.

The appellant, who is the deceased veteran's widow, was 
scheduled for a hearing before a Veterans Law Judge via 
videoconferencing in January 2005; the docket report is of 
record reflecting that she did not appear to testify at that 
hearing.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran has certified active service with U.S. forces 
from November 1942 to March 1946.

3.  The veteran has extensive service subsequent from 1946 to 
1972 with the Philippines military during which time he 
developed disease from which he died in 1979.

4.  The causes of the veteran's death were not the result of 
U.S. military service which concluded in 1946, and were not 
present within a year of that separation. 



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 1154, 5103, 
5107; 38 C.F.R. §§ 3.301, 3.307, 3.309, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that she is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit her claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.  

There may be additional evidence available, i.e., personal 
affidavits.  However, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  

Further development and further expending of VA's resources 
are not warranted.  Any "error" (of which there is none) to 
the appellant resulting from this Board decision does not 
affect the merits of her claim or her substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 
(2004).

Criteria

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2004).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2004).

The Philippine government has its own laws and regulations 
which permit recognition of military service that is not 
recognized by the U.S. Army.  

There have been no documents submitted by the appellant that 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  

Documents from the Philippine government as to recognized 
service in their (as opposed to the U.S.) military also may 
not be accepted as verification of the appellant's service 
for the purpose of receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the Department of the Army 
reported that the appellant's late husband did not render 
valid service in the Armed Forces of the United States either 
as a member of the Philippine Commonwealth Army (USAFFE) or 
as a recognized guerilla except for as stated; the service 
department has re-confirmed this. 

The service department's findings are binding and conclusive 
upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Although she argues that her husband had appropriate service, 
the appellant is not qualified to render such a decision, and 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  And in that regard, both she and the service 
department have specifically indicated that he did not serve 
under any name other than that under which the appropriate 
searches were made.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for certain chronic 
diseases (i.e., organic heart disease, ulcer, hypertension, 
etc.) if manifst to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran has been certified by the service department as 
having had active service from November 1942 to March 1946.  
He was not a prisoner of war (POW) in World War II.  
Processing affidavits from June 1945 and March 1946 show no 
wounds or illness claimed during service.

Thereafter, he served with the Philippine Army until 1972.

Documentation is of record from the Philippine Army that he 
developed hypertensive cardiovascular disease prior to 
retirement, was determined to be entitled to Philippine 
service connected disability in 1978, and as a result, he was 
acknowledged as being entitled to some form of Philippine 
military pension.  All of that is entirely irrelevant to the 
issue at hand which is entitlement to VA benefits under U.S. 
regulations and criteria.
 
The appellant reports that her husband was treated by a VA 
facility for hypertension and a stomach ailment in the 1970's 
(probably 1972 or 1974 are dates she suggests); that facility 
has indicated that reports from such care are unavailable.  
However, limited collateral clinical records reflect that he 
developed hypertension sometime in the early 1960's.

The appellant has indicated that she has no further evidence 
to submit with regard to her husband's illnesses.

The extensive clinical records from a private hospital are in 
the file from 1976 and February and March 1979.  The former 
indicate that he was seen for viral fever, essential 
hypertension, and hypertensive encephalopathy.  He later died 
in the facility.

One death certificate reflects that he died on March [redacted], 1979 
at age 60 years; cause of death is shown as cerebrovascular 
accident hemorrhage and essential hypertension.

Another updated death certificate reflects that his death was 
due to cerebrovascular accident hemorrhage and essential 
hypertension.  Other significant contributory conditions 
included stress ulcer and ischemic heart disease.

Analysis

The appellant argues that her husband served in the military 
from 1942 to 1972 and that his death in 1979 was due to 
disabilities incurred therein.  In this regard, it must be 
noted that she is herein claiming entitlement to U.S. 
veteran's benefits.  He was certified as having served in 
association with U.S. forces, as required under U.S. law for 
VA benefits, from 1942 to 1946.  The remaining numerous years 
of service were in the Army of the Philippines, and it was 
only in that context that he was found to be entitled to 
service connected disabilities, i.e., from the Government of 
the Philippines.  Whatever benefits she may have for his 
death, if any, from the Philippine Government are entirely 
unrelated to the claim herein under adjudication.  

More importantly, there is no evidence or medical opinion to 
sustain that any of the disabilities present at the time of, 
or in any way contributing to his death in 1979, were 
acquired in his World War II service and they may not be so 
presumed.  The first clinical evidence of hypertension was 
some 14 or more years after service and there is nothing to 
show that this or any other of the chronic disabilities 
present at the time of his death were a result of service, 
nor may such be presumed.  No medical opinion is of record to 
support that the veteran's organic heart problems were the 
result of his U.S. military affiliation which concluded in 
1946.

A doubt is not raised in this case and thus there is no 
resolution thereof.  The claim for entitlement to service 
connection for the cause of the veteran's death for VA 
benefits is denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


